                                                                           Case 2:18-cv-01883-JAD-PAL Document 4 Filed 11/01/18 Page 1 of 3



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar #6228
                                                                       3   TREVOR R. WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                       4   6605 GRAND MONTECITO PARKWAY
                                                                           SUITE 200
                                                                       5   LAS VEGAS, NEVADA 89149
                                                                       6   (702) 384-7000
                                                                           FAX (702) 385-7000
                                                                       7   efile@alversontaylor.com
                                                                           Attorneys for Defendant
                                                                       8
                                                                                                    THE UNITED STATES DISTRICT COURT
                                                                       9
                                                                      10                                 FOR THE DISTRICT OF NEVADA

                                                                      11                                                 ***
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           SHERITA SHELLEY,                                 Case No. 2:18-cv-01883-JAD-PAL
                                                                      13
                            6605 Grand Montecito Parkway, Suite 200




                                                                                            Plaintiff,
                                                                      14
                                   Las Vegas, Nevada 89149




                                                                           vs.                                              STIPULATION AND ORDER TO DISMISS
                                        (702) 384-7000
                                          LAWYERS




                                                                      15

                                                                      16   AARON’S, INC. d/b/a AARON’S
                                                                           FURNITURE,
                                                                      17
                                                                                           Defendants.
                                                                      18
                                                                      19          IT IS HEREBY STIPULATED by and between Defendant, AARON’S, INC. d/b/a
                                                                      20   AARON’S FURNITURE, by and through its counsel of record, ALVERSON TAYLOR &
                                                                      21
                                                                           SANDERS, and Plaintiff, SHERITA SHELLEY, by and through her counsels of record, HAINES &
                                                                      22
                                                                           KRIEGER, LLC., to have the above captioned matter adjudicated by AAA, via binding arbitration
                                                                      23
                                                                           pursuant to AAA rules.
                                                                      24

                                                                      25          IT IS FURTHER STIPULATED that that Plaintiff has not waived any substantive claims,

                                                                      26   damages or other remedies by agreeing to enter into binding arbitration.
                                                                      27

                                                                      28
                                                                                                                           1                          KB/25886
                                                                           Case 2:18-cv-01883-JAD-PAL Document 4 Filed 11/01/18 Page 2 of 3



                                                                       1         IT IS FURTHER STIPULATED that that Plaintiff voluntarily dismisses her claims against
                                                                       2   Defendant.
                                                                       3

                                                                       4   DATED this 1st day of November, 2018.
                                                                       5   HAINES & KRIEGER, LLC
                                                                       6
                                                                           _/s/ David Krieger________________
                                                                       7   David Krieger, Esq.
                                                                           Nevada Bar #9086
                                                                       8   8985 S. Eastern Avenue
                                                                           Suite 350
                                                                       9
                                                                           Las Vegas, Nevada 89123
                                                                      10   Attorneys for Plaintiff

                                                                      11

                                                                      12
                                                                           DATED this 1st day of November, 2018.
ALVERSON TAYLOR & SANDERS




                                                                      13
                            6605 Grand Montecito Parkway, Suite 200




                                                                      14   ALVERSON TAYLOR & SANDERS
                                   Las Vegas, Nevada 89149
                                        (702) 384-7000
                                          LAWYERS




                                                                      15   _ /s/ Kurt R. Bonds________________
                                                                      16   KURT R. BONDS, ESQ.
                                                                           Nevada Bar #6228
                                                                      17   TREVOR R. WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                      18   6605 GRAND MONTECITO PARKWAY
                                                                      19   SUITE 200
                                                                           LAS VEGAS, NEVADA 89149
                                                                      20   Attorneys for Defendant

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                       2                           KB/25886
                                                                           Case 2:18-cv-01883-JAD-PAL Document 4 Filed 11/01/18 Page 3 of 3



                                                                       1                                                                  ORDER
                                                                       2             BASED UPON THE STIPULATION OF THE PARTIES and good cause appearing
                                                                       3
                                                                           therefore,
                                                                       4
                                                                                     IT IS SO ORDERED that any and all claims brought by Plaintiff against Defendant are
                                                                       5

                                                                       6   dismissed.

                                                                       7             IT IS HEREBY FURTHER ORDERED that the Parties will bear their own attorney

                                                                       8   fees and costs with respect to this action.
                                                                       9
                                                                                     DATED this ____ day of ____________________, 2018.
                                                                      10

                                                                      11
                                                                                                                                                     _______________________________
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                                                                                     District Court Judge
                                                                      13
                            6605 Grand Montecito Parkway, Suite 200




                                                                      14   Respectfully submitted by:
                                   Las Vegas, Nevada 89149
                                        (702) 384-7000
                                          LAWYERS




                                                                      15

                                                                      16   ALVERSON TAYLOR & SANDERS

                                                                      17   _/s/ Kurt R. Bonds____________
                                                                           KURT R. BONDS, ESQ.
                                                                      18   Nevada Bar #6228
                                                                      19   TREVOR R. WAITE, ESQ.
                                                                           Nevada Bar #13779
                                                                      20   6605 GRAND MONTECITO PARKWAY
                                                                           SUITE 200
                                                                      21   LAS VEGAS, NEVADA 89149
                                                                           Attorneys for Defendant
                                                                      22

                                                                      23

                                                                      24   \\atms-fs2\data\kurt.grp\CLIENTS\25800\25886\pleading\SAO re arbitration.doc


                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                               3                         KB/25886
